Exhibit 10(h)(xvi)

 

DIRECTOR / OFFICER

 

IDACORP, Inc.

 

2000 LONG-TERM INCENTIVE AND COMPENSATION PLAN

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

 

[Date]

[Name]

[Address]

            In accordance with the terms of the IDACORP, Inc. 2000 Long-Term
Incentive and Compensation Plan (the "Plan"), pursuant to action of the
Compensation Committee of the Board of Directors, IDACORP, Inc. (the "Company")
hereby grants to you (the "Participant"), subject to the terms and conditions
set forth in this Option Award Agreement (including Annex A hereto and all
documents incorporated herein by reference) the rights and options (the
"Options") to purchase from the Company common stock, as set forth below:

Number of Nonqualified Stock Options:

_________________

Number of Shares of Common Stock

 to which Options Pertain:

_________________

Date of Grant:

_________________

Option Exercise Price:

$________________ per share

Vesting:

20% per year, commencing on the first anniversary of the Date of Grant

Expiration Date

Close of business on _________________

Exercise Period

Date of Vesting through Expiration Date

            These optionS are subject to forfeiture as provided in annex a and
the plan.

            [The Participant, in consideration of this grant of Options, by
affixing his signature hereto, specifically waives any rights he may have under
the definition of Change in Control, contained in Section 2.5 of the Plan, as it
was in effect prior to July 20, 2006, and hereby consents to the use of the
definition of Change in Control as amended on July 20, 2006, and to the
amendments made to Article 14 of the Plan on July 20, 2006, in connection with
any awards made pursuant to the Plan and still outstanding on the date hereof.]

NYA 519943.1 37652 00308 10/31/2006 02:03pm

--------------------------------------------------------------------------------


            Further terms and conditions of the Award are set forth in Annex A
hereto, which is an integral part of this Option Award Agreement

            All terms, provisions and conditions applicable to the Awards set
forth in the Plan and not set forth herein are hereby incorporated by reference
herein.  To the extent any provision hereof is inconsistent with a provision of
the Plan, the provisions of the Plan will govern.  The Participant hereby
acknowledges receipt of a copy of this Option Award Agreement including Annex A
hereto and a copy of the Plan and agrees to be bound by all the terms and
provisions hereof and thereof.

IDACORP, Inc.

By: __________________________

Agreed:

_____________________________

Attachment:  Annex A

2

--------------------------------------------------------------------------------


ANNEX A

 

TO

 

IDACORP, Inc. 

2000 LONG-TERM INCENTIVE AND COMPENSATION PLAN

 

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

 

1.                  Further Terms and Conditions of Options.  It is understood
and agreed that the Award of Options evidenced by the Option Award Agreement to
which this is annexed is subject to the following additional terms and
conditions:

A.                 Exercise of Options.  After vesting, the Options may be
exercised in whole or in part from time to time by written notice of exercise
delivered to IDACORP, Inc., at the address set forth below, such notice to be
received and effective not later than the close of business on the Expiration
Date, specifying the number of shares of common stock to be purchased.  In the
event that the Expiration Date shall fall on a day that is not a regular
business day at IDACORP, Inc.'s executive offices in Boise, Idaho, such written
notice must be delivered no later than the last regular business day prior to
the Expiration Date.

The Option Exercise Price upon exercise of any Option shall be payable (a) in
cash or its equivalent, (b) by tendering previously acquired shares having an
aggregate Fair Market Value at the time of exercise equal to the total Option
Exercise Price, (c) by broker-assisted cashless exercise, (d) by such other
methods as the Compensation Committee may prescribe or (e) by a combination of
(a), (b), (c) and/or (d).

B.                 Termination of Employment [Service as a Director].

Unvested Options

      Upon any termination of employment [of service as a Director], unvested
Options shall be forfeited.

Vested Options

      Death.  If the Participant dies while still employed [a Director], any
vested Options, to the extent that they are then exercisable, may be exercised
at any time before the earlier of (x) the Expiration Date of the Option and (y)
one (1) year after the date of the Participant's death, by the person designated
in the Participant's last will and testament or by the personal representative
of the Participant's estate.

A-1

--------------------------------------------------------------------------------


      Disability.  If the Participant's employment terminates [resigns as a
Director] because of Disability, any vested Options, to the extent that they are
then exercisable, may be exercised at any time before the earlier of (x) the
Expiration Date of the Option and (y) one (1) year after the date of termination
of employment [resignation], by the Participant or by a person qualified or
authorized to act on behalf of the Participant.

      Cause. If a Participant's termination of employment is [is removed as a
Director] for cause, the right to exercise any vested Options shall terminate
with such termination of employment [removal].  For this purpose, the
determination of the Compensation Committee as to whether employment was
terminated [the Director was removed] for cause shall be final.

      Retirement.  If a Participant terminates employment because of Retirement,
any vested Options, to the extent that they are then exercisable, may be
exercised at any time before the earlier of (x) the Expiration Date of the
Option and (y) three (3) years after the date of the Retirement, by the
Participant or by a person qualified or authorized to act on behalf of the
Participant.

      Other Termination of Employment [Service].  If the Participant's
termination of employment [service] is for any reason other than death,
Disability, Retirement or cause, any vested Options, to the extent that they are
then exercisable, may be exercised at any time before the earlier of (x) the
Expiration Date of the Option and (y) three (3) months following the date of the
termination of employment [service].

2.                  Provisions of the Plan.  All terms, provisions and
conditions applicable to the Award set forth in the Plan and not set forth
herein are hereby incorporated by reference herein.  To the extent any provision
hereof is inconsistent with a provision of the Plan, the provisions of the Plan
will govern.  The Participant hereby acknowledges receipt of a copy of the
Option Award Agreement including Annex A and a copy of the Plan and agrees to be
bound by all the terms and provisions hereof and thereof.

3.                  Ratification of Actions.  By accepting the Award or other
benefit under the Plan, the Participant and each person claiming under or
through him shall be conclusively deemed to have indicated the Participant's
acceptance and ratification of, and consent to, any action taken under the Plan
or the Award by IDACORP, Inc.

4.                  Notices.  Any notice hereunder to IDACORP, Inc. shall be
addressed to its office at 1221 West Idaho Street, Boise, Idaho 83702;
Attention: Corporate Secretary and any notice hereunder to the Participant shall
be addressed to him at the address specified on the Option Award Agreement,
subject to the right of either party to designate at any time hereafter in
writing some other address.

5.                  Definitions.  Capitalized terms not otherwise defined herein
shall have the meanings given them in the Plan.

6.                 Governing Law and Severability.  To the extent not preempted
by Federal law, the Option Award Agreement will be governed by and construed in
accordance with the laws of the State of Idaho, without regard to conflicts of
law provisions.  In the event any provision of the Option Award Agreement shall
be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts of the Option Award Agreement, and the Option
Award agreement shall be construed and enforced as if the illegal or invalid
provision had not been included.A-2

--------------------------------------------------------------------------------